83531: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-30460: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83531


Short Caption:CAMERON (WAYNE) VS. STATECourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CR203534Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:08/29/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantWayne Michael CameronRichard F. Cornell


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Christopher J. Hicks
							(Washoe County District Attorney)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/01/2022OpenRehearing PetitionRespondent





Docket Entries


DateTypeDescriptionPending?Document


09/21/2021Filing FeeAppeal Filing fee waived. (SC).


09/21/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC).21-27257




09/29/2021Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)21-28006




10/11/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 6/25/21-7/9/21 and 7/12/21. To Court Reporter: Isolde Zihn. (REJECTED PER NOTICE FILE ON 10/11/21) (SC)


10/11/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-29083




10/12/2021MotionFiled Appellant's Motion to Extend Time to File Transcript Request.  (DETACHED TRANSCRIPT REQUEST FORM AND RETURNED UNFILED PER ORDER 10/18/2021).  (SC)21-29255




10/18/2021Order/ProceduralFiled Order.  The clerk of this court shall detach the transcript request form from the motion filed on October 12, 2021, and return it unfiled.  Appellant shall have 7 days from the date of this order to file and serve a transcript request form that complies with NRAP 9(a)(3).  (SC)21-29925




10/21/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 6/25/21-7/9/21. To Court Reporter: Isolde Zihn. (SC)21-30436




01/18/2022MotionFiled Motion for Extension of Time to File Appellant's Opening Brief. (SC)22-01668




01/18/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Opening Brief and Appendix due February 18, 2022) (SC)22-01670




02/18/2022MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix (Second Request). (SC)22-05561




02/25/2022Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  March 11, 2022.  (SC)22-06172




03/10/2022BriefFiled Appellant's Opening Brief. (SC)22-07723




03/10/2022AppendixFiled Appendix to Opening Brief, Vols. I through VII. (SC)22-07725




04/11/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: April 25, 2022. (SC)22-11331




04/25/2022BriefFiled Respondent's Answering Brief. (SC)22-13075




04/25/2022MotionFiled Respondent's Motion to Transmit Exhibit. (SC)22-13077




05/03/2022BriefFiled Appellant's Reply Brief. (SC)22-14078




05/03/2022Case Status UpdateBriefing Completed/To Screening. (SC)


05/04/2022Order/ProceduralFiled Order Granting Motion to Transmit Exhibit.  The clerk of the district court shall have 14 days from the date of this order to transmit to this court trial exhibit 20, described as an audiovisual recording of appellant's police interview.  (SC)22-14227




08/29/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Northern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-26993




09/28/2022Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of conviction REVERSED AND REMAND this matter to the district court for proceedings consistent with this order." PICKERING , J., dissenting. NNP22 - AS/EC/KP. (SC)22-30460




10/17/2022Post-Judgment PetitionFiled Respondent's Petition for Rehearing. (SC)22-32640




10/25/2022Order/ProceduralFiled Order Transferring Case En Banc and Directing Refiling of Panel Petition and Answer. This case is hereby transferred from NNP22 to the en banc court. Respondent's en banc reconsideration due: 7 days. The appellant shall have 14 days after the State files its petition for en banc reconsideration within which to file an answer. (SC)22-33537





Combined Case View